      Case 1:19-cv-01212-CCC-CA Document 33 Filed 07/08/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANK A. WESTON,                          :   CIVIL ACTION NO. 1:19-CV-1212
                                          :
                   Plaintiff              :   (Judge Conner)
                                          :
             v.                           :
                                          :
JUSTIN H. LENSBOWER, et al.,              :
                                          :
                   Defendants             :

                                      ORDER

      AND NOW, this 8th day of July, 2020, upon consideration of defendants’

motions (Docs. 20, 25) to dismiss, and for the reasons set forth in the accompanying

memorandum, it is hereby ORDERED that:

      1.     Defendants’ motions (Docs. 20, 25) are GRANTED.

      2.     The Clerk of Court is directed to CLOSE this case.

      3.     Any appeal from this order is DEEMED frivolous and not taken in
             good faith. See 28 U.S.C. § 1915(a)(3).




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
